Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status: claims 1-2, 4-6, 8-10, 12-17 are pending in this Office Action

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the sixth paragraph of 35 U.S.C. 112:
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 4, 6, 9, 12, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to claims 1, 4, 9, and 12:
The phrase "the encoder" lacks proper antecedent bases, thereby rendering the scope of the claim unascertainable.

Regarding to claims 1, 4, 6, 16-17:
3-Prong Analysis for “means-type” claim limitations
(A) the claim limitations use a term "encoders", “encoder”, “decoder” used as a substitute for “means” that is a generic placeholder.
(B) the term is modified by functional language, typically linked by the transition
word “configure to”, “output”.
(C) the term is not modified by sufficient definite structure for performing the
claimed function. Applicant's specification is devoid of sufficient disclosure of structure
for these terms as required by 112 second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-4, 6, 9-12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaya (US 20160007025), in view of Hobbs (US7844848), further in view of Park (US20090015725)

Regarding to claim 1:
Kaya teaches A device, comprising:
a communicator comprising communication circuitry configured to perform communication with a terminal device (Kaya, fig. 56);
a plurality of encoders configured to perform encoding in parallel (Kaya Fig. 3, [0155] The picture encoding device (100) encodes plural time-series pictures, and is comprised of a first encoder (001), a second encoder (002). [0098] supplies two consecutive pictures to the first encoder and the second encoder and makes the encoders perform encoding in parallel. [[0192] The encoding device A (100) encodes every two pictures in parallel); and
a processor configured to:
sequentially allocate frames generated in real time to the plurality of encoders (Kaya [0098] supplies two consecutive pictures to the first encoder and the second encoder. [0191] supplied with an original picture as the encoding target on a time-series basis. [0208] to perform encoding at the same interval as the frame interval of capturing. Fig. 21. [0035] a frame structure of a picture. [0186] a reference picture (reference frame. Note: a picture is a frame), and to control the communicator so that a plurality of encoded frames output in parallel from the plurality of encoders are individually streamed in parallel through a plurality of channels to the user terminal device (see fig. 3 [0098] [109] supplies two consecutive pictures to the first encoder and the second encoder and makes the encoders perform encoding in parallel. Note: Fig. 3 show first and second encoded bit strings connect parallel to output device 104 is parallel through a plurality of channels (Park teaches plurality of channels in below). [0162] the output control device (104) applies time-division multiplexing to the first encoded bit string and the second encoded bit string in a unit finer than a picture, and sends them out to the transmission line as an encoded stream.[0139] a picture decoding device (800, 810) which decodes plural time-series pictures from a first and a second encoded stream supplied. [0154] a receiver … including a picture decoding device (see fig. 58). Note: Hobbs teaches a user terminal including a decoder 336 in the user terminal 302 in fig. 3).
Kaya teaches sequentially allocate frames generated in near real time to the plurality of encoders (Kaya [0208] to perform encoding at the same interval as the frame interval of capturing. Note: encoding at the same interval time as the frame interval of capturing is allocate frames immediate right after the frames is captured. So it teaches allocate frames generated in near real time) but does not explicitly disclose allocate frames in real time.
Hobbs teaches more clearly a processor configured to sequentially allocate frames generated in real time to the plurality of encoders (HobbsCol 8 lines 20-25 real-time demands … to encoding system 316 so that suitable encoding methods may be selected. Col 8 lines 63-65 “Traffic manager 318 forwards this status information to the encoding system that adapts the encoding scheme in real-time”
a server and an user terminal (Hobbs, fig. 3 Col 8 lines 1-2  “network controller 320 that manages the transport from host system 300 to remote system 302”. Col3 line 31-32 “the decoder application at the remote user interface (see fig. 3))
wherein, when a re-request signal for a certain frame included in the plurality of encoded frames is received from the user terminal device, the processor is configured to re-transmit, to the user terminal device, the certain frame if the certain frame is a frame encoded in a first encoding type (Hobbs, Col 9 lines 2-4 “detect if image sections are in error, late or dropped. In these cases, remote display decoder 336 communicates with encoding system 316 that the section should be retransmitted. Encoding system 316 either retransmits the requested section or an updated version". Col 12 lines 36-41 “image decoder 700 signals an erroneous image section … signal encoding sequencer 726 for retransmission of lost or corrupt image data … retransmission requests for lost image sections”. Col 6 liens 31-35 “When encoding or communications errors … The system may also periodically re-encode and transmit sections of the frame”.  “Command monitor 606 filters graphic commands … for useful information that may facilitate or optimize display encoding … Useful information includes an understanding of image type … knowledge of which areas of the frame buffer have been updated to compress image sections or changed areas of the image sections. Also See Park teaches the processor is configured to re-transmit, to the user 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Hobbs and apply them on the teachings of Kaya to further implement allocate frames generated in real time and wherein, when a re-request signal for a certain frame included in the plurality of encoded frames is received from the user terminal device, the processor is configured to re-transmit, to the user terminal device, the certain frame if the certain frame is a frame encoded in a first encoding type.  One would be motivated to do so because in order to improve better system and method to perform remote display decoder communicates with encoding system that the section should be retransmitted (Hobbs, Col 9 lines 2-4).
Kaya teaches a first encoding type and a second encoding type (see fig.3 “I/P encoder – 001” and “B encoder – 002”) and the first encoding type does not refer to B-frame ([0190] The I picture … use of the picture information in the picture. The P picture is a picture type which performs encoding by the inter picture prediction with the use of one reference frame (I-frame))and the second encoding type (B-frame encoder) refers to two reference frames (I and P frames) ([0190] The B picture is a picture type which performs encoding by the inter picture prediction with the use of two reference frames (e.g. I and P frames). [0191] FIG. 3 when the encoding is performed so that one B picture is inserted between I pictures or P pictures like IBPBPB … the B picture (2n-1) uses the picture (2n) (P-frame) and the picture (2n-2) (I-frame) as a reference frame) but Kaya does not teach if the certain frame is a frame encoded in a second encoding 
Park teaches the processor is configured to re-transmit, to the user terminal device, the certain frame if the certain frame is a frame encoded in a first encoding type (Park [0010] When a user changes the channel to a channel adjacent to the channel to be displayed. [0011-0012] a frame error or degradation may occur … changing the channel. [0013] outputting video frames while changing channels. [0053] received by the main tuner 102 is an intra-frame, the control module 116 controls the decoder 108 to decode the intra-frame and to output the decoded intra-frame to the output module 110. Note: intra-frame is first type; changing channel is a re-request), and if the certain frame is a frame encoded in a second encoding type, to re-transmit, to the user terminal device, a frame encoded in the first encoding type after the certain frame of encoded frames output from the encoder that encodes the certain frame (Park, [0034] bi-directional frames (B-frames) [0040-0041] B-frames are decoded with reference to I-frames and P-frames that are temporally previous to or subsequent to the B-frames … a number of B-frames may be inserted between an I-frame and a P-frame. [0054] received by the main tuner 102 is an inter-frame … may result in a frame error or degradation. [0057] The control module 116 may provide an error-concealed video frame … to the output module 110. [0072] FIG. 6, reference numeral 308 indicates video frames which have not yet been received, and reference numeral 310 indicates the time when a user issues a channel-change command … it is expected that a next I-frame will be received shortly. Thus, the output of video frames with no frame error or degradation may be postponed until the next I-frame is received. [0037] I-frames are reference frames from which B and P-frames are predicted. Note: inter-frame (B-frame) is second type; B-frame is the certain frame; I/P frame is the first encoding type. B-frames may be inserted between an I-frame and a P-frame or I-frames and P-frames are subsequent to the B-frames is the first encoding type after the certain frame. Also see Kaya teaches the second encoding type (B-frame encoder) refers to two reference frames ([0190] The B picture is a picture type which performs encoding by the inter picture prediction with the use of two reference frames (e.g. I and P frames). [0191] FIG. 3 when the encoding is performed so that one B picture is inserted between I pictures or P pictures like IBPBPB … the B picture (2n-1) uses the picture (2n) (P-frame) and the picture (2n-2) (I-frame) as a reference frame)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Park and apply them on the teachings of Kaya- Hobbs to further implement if the certain frame is a frame encoded in a second encoding type, to re-transmit, to the user terminal device, a frame encoded in the first encoding type after the certain frame of encoded frames output from the encoder that encodes the certain frame.  One would be motivated to do so because in order to improve better system and method to perform error concealment (Park, [0056]).

Regarding to claim 2:
The server device of claim 1, wherein the plurality of encoders comprise a first encoder and a second encoder (Kaya [0155] The picture encoding device (100) encodes plural time-series pictures, and is comprised of a first encoder (001), a second encoder (002)), and
the processor is configured to allocate odd-numbered frames of the frames generated in real time to the first encoder and to allocate even-numbered frames to the second encoder (Kaya see Fig. 17 “I encoder”, “P encoder”. [0255] encoding is performed so that two picture types, an I picture and a P picture, are repeated every two pictures like IPIPIP … the original picture (2n-1) is encoded as an I picture, the original picture (2n) as a P picture  . Note: I picture (2n-1) is odd-numbered frames. P picture  (2n) is even-numbered frames.  A picture is a frame. See [0079] each of the time-series pictures is a frame. [0186] a reference picture (reference frame)
Regarding to claim 4:
The server device of claim 1, wherein, when a re-request signal for a certain frame is received from the user terminal device, the processor is configured to first re-transmit the certain frame if the certain frame is an intra frame (Kaya, fig.17. [0156] [0159] outputs a first encoded bit string, creates a reference picture. [0254] The I encoder 030 encodes an I picture, creates a first encoded bit string, outputs it to the output control device 104. Fig. 56 [0164] supplies the first encoded bit stream and the second encoded bit stream to the picture decoding device (805). [0163] The receiver is further comprised of an input control device (801). Note: I picture is intra frame. Output I picture to device 104 which transmit I picture to decoding , and if the certain frame is an inter frame, to first re-transmit an intra frame after the certain frame of the encoded frames is output from the encoder that encodes the certain frame (Kaya, fig.17. [0254] The P encoder 031 performs the P-picture encoding … creates a second encoded bit string, and outputs it to the output control device 104. Fig. 56 [0164] supplies the first encoded bit stream and the second encoded bit stream to the picture decoding device Note: P-picture is inter frame. Output P picture to device 104 which transmit P picture to decoding device 805/receiver 1101 is re-transmit. Fig. 56. [0163] The receiver is further comprised of an input control device (801)).
Regarding to claim 6:
A user terminal device, comprising: a display;
a communicator comprising communication circuitry configured to perform communication with a server device (Kaya,fig. 55);
a plurality of decoders configured to perform decoding in parallel (Kaya,fig. 52, I/P decoder 081 and B decoder 082); 
at least one buffer connected to the plurality of decoders (Kaya, [0105-0106] writes the first local decoded picture in the first intermediate buffer (025) … writes the second local decoded picture in the second intermediate buffer (026). Fig. 52); and 
a processor configured to sequentially allocate to a plurality of decoders a plurality of encoded frames output in parallel from a plurality of encoders provided in the server device and streamed individually from the server device (see fig. 57), to store a plurality of decoded frames output in parallel from the plurality of decoders in at least one buffer (Kaya,see fig. 57), and to display the plurality of decoded frames in order on the display based on identification information included in the plurality of decoded frames stored in the at least one buffer (Kaya, fig. 57. [0503] The picture processing device 804 is exemplified by an image display apparatus).
[Rejection rational for claim 1 is applicable].
Regarding to claim 9:
[Rejection rational for claim 1 is applicable].

Regarding to claim 10:
[Rejection rational for claim 2 is applicable].

Regarding to claim 14:
The server device of claim 1, wherein the plurality of encoders comprise a first encoder and a second encoder (Kaya [0155] The picture encoding device (100) encodes plural time-series pictures, and is comprised of a first encoder (001), a second encoder (002)), and sequentially allocating the frames generated in real time includes allocating a first portion of each of the frames generated in real time to the first encoder and allocating a second portion of each of the frames generated in real time to the second encoder.
Regarding to claim 15:
The server device of claim 1, wherein the plurality of encoders comprise a first encoder and a second encoder (Kaya [0155] The picture encoding device (100) encodes plural time-series pictures, and is comprised of a first encoder (001), a second encoder (002)), and the processor is configured to allocate a first set of consecutive frames generated in real time to the first encoder and to allocate a second set of consecutive frames generated in real time to the second encoder ([0098] supplies two consecutive pictures to the first encoder and the second encoder and makes the encoders perform encoding in parallel), wherein the second set of consecutive frames is generated after the first set of consecutive frames (Park, [0072] FIG. 6, reference numeral 308 indicates video frames which have not yet been received, and reference numeral 310 indicates the time when a user issues a channel-change command … it is expected that a next I-frame will be received shortly. Thus, the output of video frames with no frame error or degradation may be postponed until the next I-frame is received).
Regarding to claim 16:
The server device of claim 1, wherein the plurality of encoders comprise a first encoder and a second encoder (Kaya [0155] The picture encoding device (100) encodes plural time-series pictures, and is comprised of a first encoder (001), a second encoder (002)), and a plurality of encoded frames output from the first encoder are streamed over a first channel of the plurality of channels and a plurality of encoded frames output from the second encoder are streamed over a second channel of the plurality of channels (Park, [0072] FIG. 6, reference numeral 308 indicates video frames which have not yet been received, and reference numeral 310 indicates the time when a user issues a channel-change command … it is expected that a next I-frame will be received shortly. Thus, the output of video frames with no frame error or degradation may be postponed until the next I-frame is received).
Regarding to claim 17:
The server device of claim 1, wherein the plurality of encoders comprise a first encoder and a second encoder (Kaya [0155] The picture encoding device (100) encodes plural time-series pictures, and is comprised of a first encoder (001), a second encoder (002)), and a plurality of encoded frames output from the first encoder are applied an error correction type that is different from an error correction type applied to a plurality of encoded frames output from the second encoder (Park, ([0010] a TS of a channel adjacent to the channel to be displayed is decoded as a PES, but is not output. When a user changes the channel to a channel adjacent to the channel to be displayed. [0053] received by the main tuner 102 is an intra-frame. [0054] received by the main tuner 102 is an inter-frame … may result in a frame error or degradation. [0072] FIG. 6, reference numeral 308 indicates video frames which have not yet been received, and reference numeral 310 indicates the time when a user issues a channel-change command … it is expected that a next I-frame will be received shortly. Thus, the output of video frames with no frame error or degradation may be postponed until the next I-frame is received). 

Regarding to claim 12:
[Rejection rational for claim 4 is applicable].

Claims 5, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaya (US 20160007025), in view of Hobbs (US7844848), further in view of Park (US20090015725), further in view of Park (US20100017372).

Regarding to claim 5:
Kaya-Hobbs-Park teaches The server device of claim 1, 
wherein, when a frame including video data and a frame including user interface data provided with the video data is generated (Kaya, [0190] encoding of an I picture, a P picture, and a B picture, respectively. The I picture, the P picture, and the B picture are picture types adopted in a moving image coding system. Hobbs, col 4 line 64-67 “video display sessions ... deliver better video performance”), and to sequentially allocate a frame including the video data to remaining encoders of the plurality of encoders (Kaya, [0190] encoding of an I picture, a P picture, and a B picture, respectively. The I picture, the P picture, and the B picture are picture types adopted in a moving image coding system)
Kaya-Nilsson-Kim does not explicitly disclose the processor is configured to allocate a frame including the UI data to onea of the plurality of encoders.
the processor is configured to allocate a frame including the UI data to one of the plurality of encoders (Park [0020] FIG. 4 is a block diagram of a UI apparatus [0078] The MPEG processor 430 compresses (or decompresses) and encodes (or decodes) UI data).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Park and apply them on the teachings of Kaya-Hobbs-Park to further implement the processor is configured to allocate a frame including the UI data to one of the plurality of encoders.  One would be motivated to do so because in order to improve better system and method to provide UI apparatus compresses (or decompresses) and encodes (or decodes) UI data (Park, [0078]).

Regarding to claim 8:
[Rejection rational for claim 5 is applicable].

Regarding to claim 13:
[Rejection rational for claim 5 is applicable].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
 can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449